 
 
II 
110th CONGRESS 1st Session 
S. 192 
IN THE SENATE OF THE UNITED STATES 
 
January 4, 2007 
Mr. McCain (for himself, Mr. Lieberman, Ms. Collins, and Mr. Feingold) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To provide greater transparency with respect to lobbying activities, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Lobbying, Ethics, and Earmarks Transparency and Accountability Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Enhancing lobbying disclosure 
Sec. 101. Quarterly filing of lobbying disclosure reports. 
Sec. 102. Electronic filing of lobbying disclosure reports. 
Sec. 103. Public database of lobbying disclosure information. 
Sec. 104. Disclosure by registered lobbyists of all past executive and congressional employment. 
Sec. 105. Disclosure of lobbyist contributions and payments. 
Sec. 106. Increased penalty for failure to comply with lobbying disclosure requirements. 
TITLE II—Slowing the revolving door 
Sec. 201. Post employment restrictions. 
Sec. 202. Additional employment rights. 
Sec. 203. Public disclosure by Members of Congress of employment negotiations. 
Sec. 204. Elimination of certain privileges for former Members, Senate officers, and Speakers of the House who are lobbyists or seek financial gain. 
TITLE III—Curbing excesses in privately funded travel and lobbyist gifts 
Sec. 301. Requirement of full payment and disclosure of charter flights. 
Sec. 302. Increased disclosure of travel by Members. 
Sec. 303. Guidelines respecting travel expenses. 
Sec. 304. Valuation of tickets to sporting and entertainment events. 
Sec. 305. Ban on gifts from lobbyists. 
TITLE IV—Senate Office of Public Integrity  
Sec. 401. Establishment of Senate Office of Public Integrity. 
Sec. 402. Director. 
Sec. 403. Duties and powers of the office. 
Sec. 404. Investigations and interaction with the Senate Select Committee on Ethics. 
Sec. 405. Procedural rules. 
Sec. 406. SOPI employees under the Congressional Accountability Act. 
Sec. 407. Effective date. 
TITLE V—Oversight of ethics and lobbying 
Sec. 501. Comptroller General review and semiannual reports. 
Sec. 502. Mandatory Senate ethics training for Members and staff. 
TITLE VI—Congressional transparency 
Sec. 601. Reform of consideration of appropriations bills in the Senate. 
Sec. 602. Prohibition on obligation of funds for appropriations earmarks included only in congressional reports. 
Sec. 603. Consideration of conference reports. 
Sec. 604. Disclosure. 
Sec. 605. Requirement of notice of intent to proceed.  
IEnhancing lobbying disclosure 
101.Quarterly filing of lobbying disclosure reports 
(a)Quarterly filing requiredSection 5 of the Lobbying Disclosure Act of 1995 (in this title referred to as the Act) (2 U.S.C. 1604) is amended— 
(1)in subsection (a)— 
(A)by striking Semiannual and inserting Quarterly; 
(B)by striking the semiannual period and all that follows through July of each year and insert the quarterly period beginning on the first days of January, April, July, and October of each year; and 
(C)by striking such semiannual period and insert such quarterly period; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking semiannual report and inserting quarterly report; 
(B)in paragraph (2), by striking semiannual filing period and inserting quarterly period; 
(C)in paragraph (3), by striking semiannual period and inserting quarterly period; and 
(D)in paragraph (4), by striking semiannual filing period and inserting quarterly period. 
(b)Conforming amendments 
(1)DefinitionSection 3(10) of the Act (2 U.S.C. 1602) is amended by striking six month period and inserting three-month period. 
(2)RegistrationSection 4 of the Act (2 U.S.C. 1603) is amended— 
(A)in subsection (a)(3)(A), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(3)(A), by striking semiannual period and inserting quarterly period. 
(3)EnforcementSection 6(6) of the Act (2 U.S.C. 1605(6)) is amended by striking semiannual period and inserting quarterly period. 
(4)EstimatesSection 15 of the Act (2 U.S.C. 1610) is amended— 
(A)in subsection (a)(1), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(1), by striking semiannual period and inserting quarterly period. 
(5)Dollar amounts 
(A)RegistrationSection 4 of the Act (2 U.S.C. 1603) is amended— 
(i)in subsection (a)(3)(A)(i), by striking $5,000 and inserting $2,500; 
(ii)in subsection (a)(3)(A)(ii), by striking $20,000 and inserting $10,000; 
(iii)in subsection (b)(3)(A), by striking $10,000 and inserting $5,000; and 
(iv)in subsection (b)(4), by striking $10,000 and inserting $5,000. 
(B)ReportsSection 5 of the Act (2 U.S.C. 1604) is amended— 
(i)in subsection (c)(1), by striking $10,000 and $20,000 and inserting $5,000 and $10,000, respectively; and 
(ii)in subsection (c)(2), by striking $10,000 both places such term appears and inserting $5,000. 
102.Electronic filing of lobbying disclosure reportsSection 5 of the Act (2 U.S.C. 1604) is amended by adding at the end the following: 
 
(d)Electronic filing requiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that may be required by the Secretary of the Senate or the Clerk of the House of Representatives. . 
103.Public database of lobbying disclosure information 
(a)Database requiredSection 6 of the Act (2 U.S.C. 1605) is amended— 
(1)in paragraph (7), by striking and at the end; 
(2)in paragraph (8), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)maintain, and make available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, an electronic database that— 
(A)includes the information contained in registrations and reports filed under this Act; 
(B)directly links the information it contains to the information disclosed in reports filed with the Federal Election Commission under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(C)is searchable and sortable, at a minimum, by each of the categories of information described in section 4(b) or 5(b). . 
(b)Availability of reportsSection 6(4) of the Act is amended by inserting before the semicolon the following: and, in the case of a report filed in electronic form pursuant to section 5(d), shall make such report available for public inspection over the Internet not more than 48 hours after the report is filed. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (9) of section 6 of the Act, as added by subsection (a). 
104.Disclosure by registered lobbyists of all past executive and congressional employmentSection 4(b)(6) of the Act (2 U.S.C. 1603) is amended by striking or a covered legislative branch official and all that follows through as a lobbyist on behalf of the client, and inserting or a covered legislative branch official,. 
105.Disclosure of lobbyist contributions and paymentsSection 5(b) of the Act (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (4), by striking and after the semicolon; 
(2)in paragraph (5), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(6)for each registrant (and for any political committee, as defined in 301(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)), affiliated with such registrant), and for each employee listed as a lobbyist by a registrant under paragraph (2)(C)— 
(A)the name of each Federal candidate or officeholder, leadership PAC, or political party committee, to whom a contribution was made, and the date and amount of such contribution; and 
(B)the name of each Federal candidate or officeholder, or a leadership PAC of such candidate or officeholder, or political party committee for whom a fundraising event was hosted, cohosted, or otherwise sponsored, the date and location of the event, and the total amount raised by the event; 
(7)the name of each covered legislative branch official or covered executive branch official for whom the registrant or employee listed as a lobbyist provided, or directed or arranged to be provided, any payment or reimbursements for travel and related expenses in connection with the duties of such covered official, including for each such official— 
(A)an itemization of the payments or reimbursements provided to finance the travel and related expenses and to whom the payments or reimbursements were made, including any payment or reimbursement made with the express or implied understanding or agreement that such funds will be used for travel and related expenses; 
(B)the purpose and final itinerary of the trip, including a description of all meetings, tours, events, and outings attended; 
(C)the names of any registrant or individual employed by the registrant who traveled on any such trip; 
(D)the identity of official or listed sponsor of travel; and 
(E)the identity of any person or entity, other than the listed sponsor of the travel, which directly or indirectly provided for payment of travel and related expenses at the request or suggestion of the registrant or the employee; and 
(8)the date, recipient, and amount of funds contributed or disbursed by, or arranged by, a registrant or employee listed as a lobbyist— 
(A)to pay the costs of an event to honor or recognize a covered legislative branch official or covered executive branch official; 
(B)to, or on behalf of, an entity that is named for a covered legislative branch official or covered executive branch official, or to a person or entity in recognition of such official; 
(C)to an entity established, financed, maintained, or controlled by a covered legislative branch official or covered executive branch official, or an entity designated by such official; or 
(D)to pay the costs of a meeting, retreat, conference, or other similar event held by, or for the benefit of, 1 or more covered legislative branch officials or covered executive branch officials; except that this paragraph shall not apply to any payment or reimbursement made from funds required to be reported under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434).
For purposes of paragraph (9), the term gift means a gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. The term includes gifts of services, training, transportation, lodging, and meals, whether provided in-kind, by purchase of a ticket, payment in advance, or reimbursement after the expense has been incurred.. 
106.Increased penalty for failure to comply with lobbying disclosure requirementsSection 7 of the Act (2 U.S.C. 1606) is amended by striking $50,000 and inserting $100,000. 
IISlowing the revolving door 
201.Post employment restrictions 
(a)In GeneralParagraph 9 of rule XXXVII of the Standing Rules of the Senate is amended by— 
(1)designating the first sentence as subparagraph (a); 
(2)designating the second sentence as subparagraph (b); and 
(3)adding at the end the following: 
 
(c)If an employee on the staff of a Member or on the staff of a committee whose rate of pay is equal to or greater than 75 percent of the rate of pay of a Member and employed at such rate for more than 60 days in a calendar year, upon leaving that position, becomes a registered lobbyist under the Lobbying Disclosure Act of 1995, or is employed or retained by such a registered lobbyist for the purpose of influencing legislation, such employee may not lobby any Member, officer, or employee of the Senate for a period of 1 year after leaving that position. . 
(b)Effective DateThis section shall take effect 60 days after the date of enactment of this title. 
202.Additional employment rights 
(a)In generalSection 104 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450i) is amended by striking subsection (j) and inserting the following: 
 
(j)Additional employment rights 
(1)In generalNotwithstanding sections 205 and 207 of title 18, United States Code, an officer or employee of the United States assigned to an Indian tribe under section 3372 of title 5, United States Code, or section 2072 of the Revised Statutes (25 U.S.C. 48), or an individual that was formerly an officer or employee of the United States and who is an employee of an Indian tribe employed to perform services pursuant to self-governance contracts or compacts under this Act that the individual formerly performed for the United States, may communicate with and appear before any department, agency, court, or commission on behalf of the Indian tribe with respect to any matter relating to the contract or compact, including any matter in which the United States is a party or has a direct and substantial interest. 
(2)Notification of involvement in pending matterAn officer, employee, or former officer or employee described in paragraph (1) shall submit to the head of each appropriate department, agency, court, or commission, in writing, a notification of any personal and substantial involvement the officer, employee, or former officer or employee had as an officer or employee of the United States with respect to the pending matter. . 
(b)Effective dateThe effective date of the amendment made by this section shall be the date that is 1 year after the date of enactment of this Act. 
203.Public disclosure by Members of Congress of employment negotiations 
(a)House of RepresentativesThe Code of Official Conduct set forth in rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 14 as clause 15 and by inserting after clause 13 the following new clause: 
 
14.A Member, Delegate, or Resident Commissioner shall file with the Clerk of the House of Representatives for public disclosure, a statement that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist. Such statement shall be made within 3 days after the commencement of such negotiation or arrangement. . 
(b)SenateRule XXXVII of the Standing Rules of the Senate is amended by adding at the end the following: 
 
13.A Member shall file with the Secretary of the Senate, for public disclosure, a statement that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist. Such statement shall be made within 3 days after the commencement of such negotiation or arrangement. . 
204.Elimination of certain privileges for former Members, Senate officers, and Speakers of the House who are lobbyists or seek financial gainRule XXIII of the Standing Rules of the Senate is amended by— 
(1)inserting 1. before Other; 
(2)inserting after Ex-Senators and Senators elect the following: , except as provided in paragraph 2; 
(3)inserting after Ex-Secretaries and ex-Sergeants at Arms of the Senate the following: , except as provided in paragraph 2; 
(4)inserting after Ex-Speakers of the House of Representatives the following: , except as provided in paragraph 2; and 
(5)adding at the end the following: 
 
2. (a) The floor privilege provided in paragraph 1 shall not apply to an individual covered by this paragraph who is— 
(1)a registered lobbyist or agent of a foreign principal; or 
(2)is in the employ of or represents any party or organization for the purpose of influencing, directly, or indirectly, the passage, defeat, or amendment of any legislative proposal. 
(b)The Committee on Rules and Administration may promulgate regulations to allow individuals covered by this paragraph floor privileges for ceremonial functions and events designated by the majority leader and the minority leader. 
(c)The Committee on Rules and Administration shall promulgate regulations to prevent individuals covered by this paragraph from making use of Senate or House of Representatives gymnasium facilities. 
(d)The Committee on Rules and Administration shall promulgate regulations to prevent individuals covered by this paragraph from making use of Senate or House of Representatives reserved parking facilities. . 
IIICurbing excesses in privately funded travel and lobbyist gifts 
301.Requirement of full payment and disclosure of charter flights 
(a)House of Representatives 
(1)In generalClause 5(a)(3)(A) of rule XXV of the Standing Rules of the House of Representatives is amended by— 
(A)inserting (1) after (A); and 
(B)adding at the end the following: 
 
(2)Market value for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of a charter flight. The Committee on Standards of Official Conduct shall make public information received under this subparagraph as soon as possible after it is received. . 
(2)DisclosureClause 5 of rule XXV of the Standing Rules of the House of Representatives is amended by adding at the end the following: 
 
(g)A Member, officer, or employee who takes a flight described in paragraph (a)(3)(A)(2) shall, with respect to the flight, file a report with the Clerk of the House of Representatives for public disclosure within 10 days after the flight— 
(1)the date of the flight; 
(2)the destination of the flight; 
(3)who else was on the flight, other than those operating the plane; and 
(4)the purpose of the trip. . 
(b)Senate 
(1)In generalParagraph 1(c)(1) of rule XXXV of the Standing Rules of the Senate is amended by— 
(A)inserting (A) after (1); and 
(B)adding at the end the following: 
 
(B)Market value for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of a charter flight. The Select Committee on Ethics shall make public information received under this subparagraph as soon as possible after it is received. . 
(2)DisclosureParagraph 1 of rule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(h)A Member, officer, or employee who takes a flight described in subparagraph (c)(1)(B) shall, with respect to the flight, file a report with the Secretary of the Senate for public disclosure within 10 days after the flight— 
(1)the date of the flight; 
(2)the destination of the flight; 
(3)who else was on the flight, other than those operating the plane; and 
(4)the purpose of the trip. . 
(c)CandidatesSubparagraph (B) of section 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)(B)) is amended by— 
(1)in clause (xiii), striking and at the end; 
(2)in clause (xiv), by striking the period and inserting ; and; and 
(3)by adding at the end the following : 
 
(xv)any travel expense for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire, but only if the candidate or the candidate's authorized committee or other political committee pays within 7 days after the date of the flight to the owner, lessee, or other person who provides the use of the airplane an amount not less than the normal and usual charter fare or rental charge for a comparable commercial airplane of appropriate size. . 
302.Increased disclosure of travel by Members 
(a)House of representativesClause 5(b)(1)(A)(ii) of rule XXV of the Rules of the House of Representatives is amended by— 
(1)inserting a detailed description and itemization of each of before the expenses; and 
(2)inserting , including a description of all meetings, tours, events, and outings attended during such travel before the period at the end thereof. 
(b)SenateParagraph 2(c) of rule XXXV of the Standing Rules of the Senate is amended— 
(1)in subclause (5), by striking and after the semicolon; 
(2)by redesignating subclause (6) as subclause (7); and 
(3)by adding after subclause (5) the following: 
 
(6)a detailed description and itemization of all meetings, tours, events, and outings attended during such travel; and . 
303.Guidelines respecting travel expenses 
(a)House of representativesClause 5(f) of rule XXV of the Rules of the House of Representatives is amended by inserting (1) after (f) and by adding at the end the following new subparagraph: 
 
(2)Within 90 days after the date of adoption of this subparagraph and at annual intervals thereafter, the Committee on Standards of Official Conduct shall develop and revise, as necessary, guidelines on what constitutes reasonable expenses or reasonable expenditures for purposes of paragraph (b)(4). In developing and revising the guidelines, the committee shall take into account the maximum per diem rates for official Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense. . 
(b)SenateRule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(7)Not later than 90 days after the date of adoption of this paragraph and at annual intervals thereafter, the Select Committee on Ethics shall develop and revise, as necessary, guidelines on what constitutes reasonable expenses or reasonable expenditures for purposes of this rule. In developing and revising the guidelines, the committee shall take into account the maximum per diem rates for official Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense. . 
304.Valuation of tickets to sporting and entertainment events 
(a)In generalFor a covered executive branch official, a gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event. 
(b)SenateParagraph 1(b)(1) of rule XXXV of the Standing Rules of the Senate is amended by— 
(1)inserting (A) after (1); and 
(2)adding at the end the following: 
 
(B)A gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event. . 
(c)HouseClause 5(a)(2)(A) of rule XXV of the Standing Rules of the House of Representatives is amended by— 
(1)inserting (i) after (A); and 
(2)adding at the end the following: 
 
(ii)A gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event. . 
305.Ban on gifts from lobbyistsRule XXXV of the Standing Rules of the Senate is amended by— 
(1)in paragraph 1(a)(1), by— 
(A)inserting (A) after (2); and 
(B)adding at the end the following: 
 
(B)This clause shall not apply to a gift from any person or entity required to register pursuant to section 4(a) of the Lobbying Disclosure Act, or any individual or entity identified as a lobbyist or a client in a registration or disclosure statement filed under such Act. ; and 
(2)in paragraph 1, by adding at the end the following: 
 
(g)For purposes of this paragraph, a gift of a ticket to a sporting or entertainment event shall be valued at the face value printed on the ticket, provided that in the case of a ticket without a face value, or in the case of a ticket to a sky box, club seat or other premium seat, the ticket shall be valued at the highest cost of a ticket with a face value for the event. . 
IVSenate Office of Public Integrity  
401.Establishment of Senate Office of Public IntegrityThere is established, as an office within the Senate, the Senate Office of Public Integrity (referred to in this title as the Office). 
402.Director 
(a)Appointment of director 
(1)In generalThe Office shall be headed by a Director who shall be appointed by the President Pro Tempore of the Senate upon the joint recommendation of the majority leader of the Senate and the minority leader of the Senate. The selection and appointment of the Director shall be without regard to political affiliation and made solely on the basis of fitness to perform the duties of the Office. 
(2)QualificationsThe Director shall possess demonstrated integrity, independence, and public credibility and shall have training or experience in law enforcement, the judiciary, civil or criminal litigation, or as a member of a Federal, State, or local ethics enforcement agency. 
(b)VacancyA vacancy in the directorship shall be filled in the manner in which the original appointment was made. 
(c)Term of officeThe Director shall serve for a term of 5 years and may be reappointed. 
(d)Removal 
(1)AuthorityThe Director may be removed by the President Pro Tempore of the Senate upon the joint recommendation of the Senate majority and minority leaders for— 
(A)disability that substantially prevents the Director from carrying out the duties of the Director; 
(B)inefficiency; 
(C)neglect of duty; or 
(D)malfeasance, including a felony or conduct involving moral turpitude. 
(2)Statement of reasonsIn removing the Director, a statement of the reasons for removal shall be provided in writing to the Director. 
(e)CompensationThe Director shall be compensated at the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
403.Duties and powers of the office 
(a)DutiesThe Office is authorized— 
(1)to investigate any alleged violation by a Member, officer, or employee of the Senate, of any rule or other standard of conduct applicable to the conduct of such Member, officer, or employee under applicable Senate rules in the performance of his duties or the discharge of his responsibilities; 
(2)to present a case of probable ethics violations to the Select Committee on Ethics of the Senate; 
(3)to make recommendations to the Select Committee on Ethics of the Senate that it report to the appropriate Federal or State authorities any substantial evidence of a violation by a Member, officer, or employee of the Senate of any law applicable to the performance of his duties or the discharge of his responsibilities, which may have been disclosed in an investigation by the Office; and 
(4)subject to review by the Select Committee on Ethics to approve, or deny approval, of trips as provided for in paragraph 2(f) of rule XXXV of the Standing Rules of the Senate. 
(b)Powers 
(1)Obtaining informationUpon request of the Office, the head of any agency or instrumentality of the Government shall furnish information deemed necessary by the Director to enable the Office to carry out its duties. 
(2)Referrals to the department of justiceWhenever the Director has reason to believe that a violation of law may have occurred, he shall refer that matter to the Select Committee on Ethics with a recommendation as to whether the matter should be referred to the Department of Justice or other appropriate authority for investigation or other action. 
404.Investigations and interaction with the Senate Select Committee on Ethics 
(a)Initiation of enforcement matters 
(1)In generalAn investigation may be initiated by the filing of a complaint with the Office by a Member of Congress or an outside complainant, or by the Office on its own initiative, based on any information in its possession. The Director shall not accept a complaint concerning a Member of Congress within 60 days of an election involving such Member. 
(2)Filed complaint 
(A)TimingIn the case of a complaint that is filed, the Director shall within 30 days make an initial determination as to whether the complaint should be dismissed or whether there are sufficient grounds to conduct an investigation. The subject of the complaint shall be provided by the Director with an opportunity during the 30-day period to challenge the complaint. 
(B)DismissalThe Director may dismiss a complaint if the Director determines— 
(i)the complaint fails to state a violation; 
(ii)there is a lack of credible evidence of a violation; or 
(iii)the violation is inadvertent, technical, or otherwise of a de minimis nature. 
(C)ReferralIn any case where the Director decides to dismiss a complaint, the Director may refer the case to the Select Committee on Ethics of the Senate under paragraph (3) to determine if the complaint is frivolous. 
(3)Frivolous complaintsIf the Select Committee on Ethics of the Senate determines that a complaint is frivolous, the committee may notify the Director not to accept any future complaint filed by that same person and the complainant may be required to pay for the costs of the Office resulting from such complaint. The Director may refer the matter to the Department of Justice to collect such costs. 
(4)Preliminary determinationFor any investigation conducted by the Office at its own initiative, the Director shall make a preliminary determination of whether there are sufficient grounds to conduct an investigation. Before making that determination, the subject of the investigation shall be provided by the Director with an opportunity to submit information to the Director that there are not sufficient grounds to conduct an investigation. 
(5)Notice to committeeWhenever the Director determines that there are sufficient grounds to conduct an investigation— 
(A)the Director shall notify the Select Committee on Ethics of the Senate of this determination; and 
(B)the committee may overrule the determination of the Director if, not later than 10 legislative days after notification under subparagraph (A)— 
(i)the committee by an affirmative, roll call vote of 2/3 of the full committee votes to overrule the determination of the Director; 
(ii)the committee issues a public report on the matter; and 
(iii)the vote of each member of the committee on such roll call vote is included in the report. 
(b)Conducting investigations 
(1)In generalIf the Director determines that there are sufficient grounds to conduct an investigation and his determination is not overruled under subsection (a)(5), the Director shall conduct an investigation to determine if probable cause exists that a violation occurred. 
(2)AuthorityAs part of an investigation, the Director may— 
(A)administer oaths; 
(B)issue subpoenas; 
(C)compel the attendance of witnesses and the production of papers, books, accounts, documents, and testimony; and 
(D)himself, or by delegation to Office staff, take the deposition of witnesses. 
(3)Refusal to obeyIf a person disobeys or refuses to comply with a subpoena, or if a witness refuses to testify to a matter, he may be held in contempt of Congress. 
(4)EnforcementIf the Director determines that the Director is limited in the Director's ability to obtain documents, testimony, and other information needed as part of an investigation because of potential constitutional, statutory, or rules restrictions, or due to lack of compliance, the Director may refer the matter to the Select Committee on Ethics of the Senate for consideration and appropriate action by the committee. The committee shall promptly act on a request under this paragraph. 
(c)Presentation of case to Senate select committee on ethics 
(1)Notice to committeesIf the Director determines, upon conclusion of an investigation, that probable cause exists that an ethics violation has occurred, the Director shall notify the Select Committee on Ethics of the Senate of this determination. 
(2)Committee decisionThe Select Committee on Ethics may overrule the determination of the Director if, not later than 30 legislative days after notification under paragraph (1)— 
(A)the committee by an affirmative, roll call vote of 2/3 of the full committee votes to overrule the determination of the Director; 
(B)the committee issues a public report on the matter; and 
(C)the vote of each member of the committee on such roll call vote is included in the report. 
(3)Determination and ruling 
(A)ReferralIf the Director determines there is probable cause that an ethics violation has occurred and the Director's determination is not overruled, the Director shall present the case and evidence to the Select Committee on Ethics of the Senate to hear and make a determination pursuant to its rules. 
(B)Final decisionThe Select Committee on Ethics shall vote upon whether the individual who is the subject of the investigation has violated any rules or other standards of conduct applicable to that individual in his official capacity. Such votes shall be a roll call vote of the full committee, a quorum being present. The committee shall issue a public report which shall include the vote of each member of the committee on such roll call vote. 
(d)SanctionsWhenever the Select Committee on Ethics of the Senate finds that an ethics violation has occurred, the Director shall recommend appropriate sanctions to the committee and whether a matter should be referred to the Department of Justice for investigation. 
405.Procedural rules 
(a)Prohibition of certain investigationsNo investigation shall be undertaken by the Office of any alleged violation of a law, rule, regulation, or standard of conduct not in effect at the time of the alleged violation. 
(b)DisclosureInformation or testimony received, or the contents of a complaint or the fact of its filing, or recommendations made by the Director to the committee, may be publicly disclosed by the Director or by the staff of the Office only if authorized by the Select Committee on Ethics of the Senate. 
406.SOPI employees under the Congressional Accountability ActSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 3) is amended— 
(1)in paragraph (3)— 
(A)in subparagraph (H), by striking or; 
(B)in subparagraph (I), by striking the period and inserting ; or; and 
(C)by adding at the end the following: 
 
(J)the Office of Public Integrity. ; and 
(2)in paragraph (9), by striking and the Office of Technology Assessment and inserting the Office of Technology Assessment, and the Senate Office of Public Integrity. 
407.Effective dateThis title shall take effect on January 1, 2008. 
VOversight of ethics and lobbying 
501.Comptroller General review and semiannual reports 
(a)Ongoing review requiredThe Comptroller General shall review on an ongoing basis the activities carried out by the Secretary of the Senate and Clerk of the House of Representatives under section 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605). The review shall emphasize— 
(1)the effectiveness of those activities in securing the compliance by lobbyists with the requirements of that Act; and 
(2)whether the Secretary and the Clerk have the resources and authorities needed for effective oversight and enforcement of that Act. 
(b)Semiannual reportsTwice yearly, not later than January 1 and not later than July 1 of each year, the Comptroller General shall submit to Congress a report on the review required by subsection (a). The report shall include the Comptroller General’s assessment of the matters required to be emphasized by that subsection and any recommendations of the Comptroller General to— 
(1)improve the compliance by lobbyists with the requirements of that Act; and 
(2)provide the Secretary and the Clerk with the resources and authorities needed for effective oversight and enforcement of that Act. 
502.Mandatory Senate ethics training for Members and staff 
(a)Training ProgramThe Select Committee on Ethics shall conduct ongoing ethics training and awareness programs for Members of the Senate and Senate staff. 
(b)RequirementsThe ethics training program conducted by the Select Committee on Ethics shall be completed by— 
(1)new Senators or staff not later than 60 days after commencing service or employment; and 
(2)Senators and Senate staff serving or employed on the date of enactment of this Act not later than 120 days after the date of enactment of this Act. 
VICongressional transparency 
601.Reform of consideration of appropriations bills in the Senate 
(a)In generalRule XVI of the Standing Rules of the Senate is amended by adding at the end the following: 
 
9. (a)On a point of order made by any Senator: 
(1)No new or general legislation nor any unauthorized appropriation may be included in any general appropriation bill. 
(2)No amendment may be received to any general appropriation bill the effect of which will be to add an unauthorized appropriation to the bill. 
(3)No unauthorized appropriation may be included in any amendment between the Houses, or any amendment thereto, in relation to a general appropriation bill. 
(b)
(1)If a point of order under subparagraph (a)(1) against a Senate bill or amendment is sustained— 
(A)the new or general legislation or unauthorized appropriation shall be struck from the bill or amendment; and 
(B)any modification of total amounts appropriated necessary to reflect the deletion of the matter struck from the bill or amendment, as directed by the chairman of the Committee on the Budget, shall be made and the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) shall be reduced accordingly. 
(2)If a point of order under subparagraph (a)(1) against an Act of the House of Representatives is sustained when the Senate is not considering an amendment in the nature of a substitute, then an amendment to the House bill is deemed to have been adopted that— 
(A)strikes the new or general legislation or unauthorized appropriation from the bill; and 
(B)modifies, if necessary and as directed by the chairman of the Committee on the Budget, the total amounts appropriated by the bill to reflect the deletion of the matter struck from the bill and reduces the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) accordingly. 
(c)If the point of order against an amendment under subparagraph (a)(2) is sustained, then the amendment shall be out of order and may not be considered. 
(d)
(1)If a point of order under subparagraph (a)(3) against a Senate amendment is sustained, then— 
(A)the unauthorized appropriation shall be struck from the amendment; 
(B)any modification of total amounts appropriated, as directed by the chairman of the Committee on the Budget, necessary to reflect the deletion of the matter struck from the amendment shall be made and the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) shall be reduced accordingly; and 
(C)after all other points of order under this paragraph have been disposed of, the Senate shall proceed to consider the amendment as so modified. 
(2)If a point of order under subparagraph (a)(3) against a House of Representatives amendment is sustained, then— 
(A)an amendment to the House amendment is deemed to have been adopted that— 
(i)strikes the new or general legislation or unauthorized appropriation from the House amendment; and 
(ii)modifies, if necessary and as directed by the chairman of the Committee on the Budget, the total amounts appropriated by the bill to reflect the deletion of the matter struck from the House amendment and reduces the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) accordingly; and 
(B)after all other points of order under this paragraph have been disposed of, the Senate shall proceed to consider the question of whether to concur with further amendment. 
(e)The disposition of a point of order made under any other paragraph of this rule, or under any other Standing Rule of the Senate, that is not sustained, or is waived, does not preclude, or affect, a point of order made under subparagraph (a) with respect to the same matter. 
(f)A point of order under subparagraph (a) may be waived only by a motion agreed to by the affirmative vote of three-fifths of the Senators duly chosen and sworn. If an appeal is taken from the ruling of the Presiding Officer with respect to such a point of order, the ruling of the Presiding Officer shall be sustained absent an affirmative vote of three-fifths of the Senators duly chosen and sworn. 
(g)Notwithstanding any other rule of the Senate, it shall be in order for a Senator to raise a single point of order that several provisions of a general appropriation bill or an amendment between the Houses on a general appropriation bill violate subparagraph (a). The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some or all of the provisions against which the Senator raised the point of order, then only those provisions against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this paragraph. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order, in accordance with subparagraph (f), as it applies to some or all of the provisions against which the point of order was raised. Such a motion to waive is amendable in accordance with the rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled. 
(h)For purposes of this paragraph: 
(1)The term new or general legislation has the meaning given that term when it is used in paragraph 2 of this rule. 
(2)The term new matter means matter not committed to conference by either House of Congress. 
(3)
(A)The term unauthorized appropriation means an appropriation— 
(i)not specifically authorized by law or Treaty stipulation (unless the appropriation has been specifically authorized by an Act or resolution previously passed by the Senate during the same session or proposed in pursuance of an estimate submitted in accordance with law); or 
(ii)the amount of which exceeds the amount specifically authorized by law or Treaty stipulation (or specifically authorized by an Act or resolution previously passed by the Senate during the same session or proposed in pursuance of an estimate submitted in accordance with law) to be appropriated. 
(B)An appropriation is not specifically authorized if it is restricted or directed to, or authorized to be obligated or expended for the benefit of, an identifiable person, program, project, entity, or jurisdiction by earmarking or other specification, whether by name or description, in a manner that is so restricted, directed, or authorized that it applies only to a single identifiable person, program, project, entity, or jurisdiction, unless the identifiable person, program, project, entity, or jurisdiction to which the restriction, direction, or authorization applies is described or otherwise clearly identified in a law or Treaty stipulation (or an Act or resolution previously passed by the Senate during the same session or in the estimate submitted in accordance with law) that specifically provides for the restriction, direction, or authorization of appropriation for such person, program, project, entity, or jurisdiction.  10. (a) On a point of order made by any Senator, no new or general legislation, nor any unauthorized appropriation, new matter, or nongermane matter may be included in any conference report on a general appropriation bill. 
(b)If the point of order against a conference report under subparagraph (a) is sustained— 
(1)the new or general legislation, unauthorized appropriation, new matter, or nongermane matter in such conference report shall be deemed to have been struck; 
(2)any modification of total amounts appropriated, as directed by the chairman of the Committee on the Budget, necessary to reflect the deletion of the matter struck shall be deemed to have been made and the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) shall be deemed to be reduced accordingly; 
(3)when all other points of order under this paragraph have been disposed of— 
(A)the Senate shall proceed to consider the question of whether the Senate should recede from its amendment to the House bill, or its disagreement to the amendment of the House, and concur with a further amendment, which further amendment shall consist of only that portion of the conference report not deemed to have been struck (together with any modification of total amounts appropriated and reduction in the allocation of discretionary budgetary resources allocated under section 302(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(2)) deemed to have been made); 
(B)the question shall be debatable; and 
(C)no further amendment shall be in order; and 
(4)if the Senate agrees to the amendment, then the bill and the Senate amendment thereto shall be returned to the House for its concurrence in the amendment of the Senate. 
(c)The disposition of a point of order made under any other paragraph of this rule, or under any other Standing Rule of the Senate, that is not sustained, or is waived, does not preclude, or affect, a point of order made under subparagraph (a) with respect to the same matter. 
(d)A point of order under subparagraph (a) may be waived only by a motion agreed to by the affirmative vote of three-fifths of the Senators duly chosen and sworn. If an appeal is taken from the ruling of the Presiding Officer with respect to such a point of order, the ruling of the Presiding Officer shall be sustained absent an affirmative vote of three-fifths of the Senators duly chosen and sworn. 
(e)Notwithstanding any other rule of the Senate, it shall be in order for a Senator to raise a single point of order that several provisions of a conference report on a general appropriation bill violate subparagraph (a). The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some or all of the provisions against which the Senator raised the point of order, then only those provisions against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this paragraph. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order, in accordance with subparagraph (d), as it applies to some or all of the provisions against which the point of order was raised. Such a motion to waive is amendable in accordance with the rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled. 
(f)For purposes of this paragraph: 
(1)The terms new or general legislation, new matter, and unauthorized appropriation have the same meaning as in paragraph 9. 
(2)The term nongermane matter has the same meaning as in rule XXII and under the precedents attendant thereto, as of the beginning of the 110th Congress. . 
(b)Prohibition on obligation of funds for appropriations earmarks included only in congressional reports 
(1)In GeneralNo Federal agency may obligate any funds made available in an appropriation Act to implement an earmark that is included in a congressional report accompanying the appropriation Act, unless the earmark is also included in the appropriation Act. 
(2)DefinitionsFor purposes of this subsection: 
(A)The term assistance includes an award, grant, loan, loan guarantee, contract, or other expenditure. 
(B)The term congressional report means a report of the Committee on Appropriations of the House of Representatives or the Senate, or a joint explanatory statement of a committee of conference. 
(C)The term earmark means a provision that specifies the identity of an entity to receive assistance and the amount of the assistance. 
(D)The term entity includes a State or locality. 
(3)Effective DateThis subsection shall apply to appropriation Acts enacted after December 31, 2007. 
(c)Lobbying on Behalf of Recipients of Federal FundsThe Lobbying Disclosure Act of 1995 is amended by adding after section 5 the following: 
 
5A.Reports by recipients of Federal funds 
(a)In GeneralA recipient of Federal funds shall file a report as required by section 5(a) containing— 
(1)the name of any lobbyist registered under this Act to whom the recipient paid money to lobby on behalf of the Federal funding received by the recipient; and 
(2)the amount of money paid as described in paragraph (1). 
(b)DefinitionIn this section, the term recipient of Federal funds means the recipient of Federal funds constituting an award, grant, or loan. . 
602.Prohibition on obligation of funds for appropriations earmarks included only in congressional reports 
(a)In GeneralNo Federal agency may obligate any funds made available in an appropriation Act to implement an earmark that is included in a congressional report accompanying the appropriation Act, unless the earmark is also included in the appropriation Act. 
(b)DefinitionsFor purposes of this section: 
(1)The term assistance includes an award, grant, loan, loan guarantee, contract, or other expenditure. 
(2)The term congressional report means a report of the Committee on Appropriations of the House of Representatives or the Senate, or a joint explanatory statement of a committee of conference. 
(3)The term earmark means a provision that specifies the identity of an entity to receive assistance and the amount of the assistance. 
(4)The term entity includes a State or locality. 
(c)Effective DateThis section shall apply to appropriation Acts enacted after December 31, 2007. 
603.Consideration of conference reports 
(a)In general 
(1)RuleRule XXVIII of the Standing Rules of the Senate is amended by adding at the end the following: 
 
7. (a)It shall not be in order to consider a conference report which includes matter not committed to the conferees by either House. 
(b)It shall not be in order to consider a conference report unless such report is available to all Members and made available to the general public by means of the Internet for at least 48 hours before its consideration. . 
(2)Effective dateThis subsection shall take effect 60 days after the date of enactment of this title. 
(b)ImplementationNot later than 60 days after the date of enactment of this title, the Secretary of the Senate, in consultation with the Clerk of the House of Representatives, the Government Printing Office, and the Committee on Rules and Administration, shall develop a website capable of complying with the requirements of paragraph 7 of rule XXVIII of the Standing Rules of the Senate, as added by subsection (b). 
604.Disclosure 
(a)Unauthorized appropriationsRule XVI of the Standing Rules of the Senate is amended by adding at the end the following: 
 
10.No appropriation bill or amendment between the Houses which includes unauthorized appropriations (as identified by paragraph 1(j)) shall be considered unless such bill is accompanied by a report that provides a detailed listing of— 
(1)all unauthorized appropriation in such bill; 
(2)an identification of the member or members who proposed the unauthorized appropriation; and 
(3)an explanation of the essential governmental purpose for the unauthorized appropriation. . 
(b)Earmark disclosure, sponsor, and purposeParagraph 4 of rule XXVIII of the Standing Rules of the Senate is amended by— 
(1)inserting (a) after 4.; and 
(2)adding at the end the following: 
 
(b)No conference report which includes unauthorized appropriations (as defined by paragraph 1(j) of rule XVI) shall be considered unless such conference report is accompanied by a joint statement that provides a detailed listing of— 
(1)all unauthorized appropriations in such conference report; 
(2)an identification of the member or members who proposed the unauthorized appropriation; and 
(3)an explanation of the essential governmental purpose for the unauthorized appropriation. . 
605.Requirement of notice of intent to proceed 
(a)In GeneralThe majority and minority leaders of the Senate or their designees shall recognize a notice of intent of a Senator who is a member of their caucus to object to proceeding to a measure or matter only if the Senator— 
(1)submits the notice of intent in writing to the appropriate leader or their designee; and 
(2)within 3 session days after the submission under paragraph (1), submits for inclusion in the Congressional Record and in the applicable calendar section described in subsection (b) the following notice: 
 
I, Senator __, intend to object to proceeding to __, dated __. . 
(b)CalendarThe Secretary of the Senate shall establish for both the Senate Calendar of Business and the Senate Executive Calendar a separate section entitled Notices of Intent to Object to Proceeding. Each section shall include the name of each Senator filing a notice under subsection (a)(2), the measure or matter covered by the calendar that the Senator objects to, and the date the objection was filed. 
(c)RemovalA Senator may have an item with respect to the Senator removed from a calendar to which it was added under subsection (b) by submitting for inclusion in the Congressional Record the following notice: 
 
I, Senator __, do not object to proceeding to __, dated __. . 
 
